Title: To Benjamin Franklin from Vergennes, 13 March 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Vlles. le 13. Mars 1779.
J’ai reçu, M, la lettre que vous m’avez fait l’honneur de m’ecrire le 10. de ce mois, et qui m’a été remise par M. Grand. Je ne puis combiner la commission dont vous l’avez chargé avec loperation dont s’occupe M. de Chaumont et je vous prie de vouloir bien m’expliquer confidemment cette enigme:
J’avois lieu de croire que ce dernier etoit au moment deffectuer votre emprunt./
M. franklin
